Please allow me first of all to extend to
Ambassador Insanally of Guyana on behalf of the
Mauritanian delegation its most sincere congratulations on
his unanimous election to the presidency of this forty-eighth
session of the General Assembly. I am convinced that his
experience and his comprehensive knowledge of the
workings of the Organization, together with his personal
qualities, will be the best possible guarantee for the success
of this session and the completion of its work with the
results we all hope for.
It is also a pleasure for me to congratulate his
predecessor, Mr. Stoyan Ganev, Minister of Foreign Affairs
of Bulgaria, on the exemplary manner in which he conducted
the work of the preceding session.
It is also a pleasure for me to reiterate to my brother,
Mr. Boutros Boutros-Ghali, our confidence and great respect
for the efforts he has constantly deployed since he assumed
the duties of Secretary-General of the United Nations, to
consolidate the universal reputation of the Organization and
to strengthen its credibility and capacity to act.
I should also like to take this opportunity to welcome
the States which have recently acceded to the membership
of the Organization and to extend to them the
congratulations of the Mauritanian delegation. We are
convinced that their presence in our midst will consolidate
the Organization’s effectiveness in the interest of all its
members.
The past year has not witnessed any tangible
improvement in the international economic situation. A
combination of negative factors such as natural disasters and
the deterioration of commodity prices continues to widen the
gap between developing countries and the industrialized
countries, hence the failure of efforts made by the former to
emerge from the sphere of underdevelopment and poverty.
This situation has continued to deteriorate because of the
crisis provoked by the growing increase of the debt burden,
which is a threat not only to the economic and social
development of developing countries but also to their very
survival. It is now an acknowledged fact that Africa is the
continent which suffers most from the deteriorating
international economic situation, in particular because of its
tremendous debt burden. How could one really believe that
countries which have barely enough resources to meet their
own daily needs and the needs of their people might be able
to cope with such obligations? Is it not time for the
international community, and the industrialized countries in
particular, to give thought to the gravity of such a situation
and to consider the possibility of participating more actively
in the quest for realistic and effective solutions to this very
complex and important problem? In this context, I use the
terms "realistic" and "effective" advisedly, because it is these
two attributes which have been lacking in all the attempts
made in this field to date.
As for the economic and development situation in
general, for all the conventions, strategies and agreements
aimed at promoting development, that situation has remained
static and in many countries it has actually deteriorated.
Tangible progress could have been achieved in terms of real
development for these countries in general and for the
African countries in particular if the industrialized countries
had honoured the commitments they made in certain
documents - commitments such as the allocation of 0.7 per
cent of their national income to official development
assistance and if those countries had implemented the
programme adopted at the Paris 1990 Conference.
In this struggle for the development of Africa,
Mauritania remains convinced that the more the sources of
external aid dry up, the greater the need will be for self-
reliance and the mobilization by every country of its own
resources. That is the reason why, despite the adverse
international situation and the unfavourable climatic
conditions, we have been able to meet our basic
commitments to our partners in development, whether they
be States or institutions.
In 1992, our country achieved a 2.5 per cent rate of
growth. It financed from its own resources 20 per cent of
its investment budget, which amounted to 17.5 billion
ouguiyas. Here I should like to express, in the most solemn
possible way and in the name of the Government and people
of Mauritania, our thanks and our gratitude to fraternal and
friendly States and organizations for the considerable
assistance they gave us.
It is clear that there is an organic link between
development, on the one hand, and democracy and respect
for human rights, on the other. Indeed, what value could be
attached to prosperity and economic progress if we do not
uphold human rights and safeguard freedoms? What
objective for any responsible Government could be more
26 General Assembly - Forty-eighth session
noble than having its people participate in an effective way
in the management of their own affairs and the mastering of
their own destiny? In contrast to the situation we have just
seen which prevails in the economic sphere, the past year
has seen a tangible improvement and an increased interest in
the field of upholding and respecting human rights. That
improvement and that heightened interest were made evident
in the holding of the World Conference on Human Rights in
Vienna, at which our country was represented by a large
high-level delegation headed by our Prime Minister. That
high-level representation reflected the great importance our
Government attaches to the question of human rights and
demonstrated its unshakable faith in the need to formulate a
universal concept of human rights applicable to all without
any discrimination. There can be no doubt that the
implementation of the important results of this Conference
will strengthen the progress of peoples towards prosperity
and stability.
The importance Mauritania attaches to the events on the
international scene regarding human rights bespeaks the
commitment of our Government to bring our country out of
the emergency rule situation that used to prevail in
Mauritania as well as in many other countries. To that end,
our Government set for itself, as a priority, the guaranteeing
of fundamental civil rights and the effective involvement of
its people in the management of their affairs and in the
economic and social development policies of the country. In
that respect, I am proud to be able to declare here that there
is not a single political prisoner in our country.
The democratic process started with the organization of
municipal elections, which were a sort of school for
democracy within the context of which citizens exercised
their freedom of expression, freedom of speech, the virtue of
tolerance and freedom of choice. These stages resulted in
the adoption on 12 July 1991 of a constitution which
guaranteed all fundamental freedoms set forth in the
universal declarations and conventions on human rights. The
constitution guarantees a clear separation of the executive,
legislative and judicial powers. These various institutions
were set up and are currently operating in their respective
spheres of competence within the context of political
pluralism and the freedom of speech envisaged in the
constitution - for the first time in the history of our country.
Seventeen political parties have been set up, and more than
100 newspapers and magazines have been authorized to be
published in complete freedom.
Given our awareness of the need to consolidate this
genuine democracy and to ensure respect for freedoms and
rights of all social groups, a law guaranteeing trade union
pluralism that protects, in a clear-cut manner, all the rights
of Mauritanian workers was enacted in order to protect the
rights of citizens in the face of administrative red tape, and
an independent ombudsman, with the rank of Minister has
been appointed to investigate complaints relating to
administrative and social problems. To deal with
administrative problems and to complete the election of
institutions as set forth in the constitution, the President of
the Republic issued a decree which brought forward the date
of municipal elections. In the field of social affairs, the
Government, which has always attached special importance
to literacy and to the promotion of the status of women as
well as to women’s involvement in national development
policies, created a department for each of these sectors.
His Excellency the President of the Republic has shown
on more than one occasion the interest he attaches to youth
and children as an essential asset whose role is absolutely
indispensable for the present and future of our nation.
In the health sector, the choice we have opted for,
namely health for all has been based on three essential
points: first, a continuation of the hygienic efforts and
preventive care in their various aspects; secondly,
development of specialized medical services; and thirdly,
making available to citizens essential medicines at reasonable
prices.
The satisfaction we feel at the progress achieved in the
field of consolidating democracy and respect for human
rights in our country and for our people is equalled only by
our feeling of concern at the violations to which those same
rights are subjected in other countries and against the
interests of the peoples in other regions of the world. This
situation is a threat to peace and harmony in the entire
world.
Does it stand to reason that the lives, property and holy
place of religions of peoples could continue to be trampled
and desecrated at the very heart of a continent such as
Europe with its age-old traditions of democracy and respect
for human rights? The atrocities of torture, mass murders
and ethnic liquidation are all crimes which the Serbs in
particular have been perpetrating daily in full view of and
with the full knowledge of the entire world, against the
Muslims of Bosnia and Herzegovina. This naked defiance
of the entire international community, requires that the
community as a whole should assume its full responsibilities
and act accordingly. In view of this situation, we call once
again for pressure to be brought to bear by all legal means
on the Serbs and Croats so that they may comply with the
will of the international community.
Forty-eighth session - 7 October l993 27
Mauritania has always set as a priority the question of
Palestine. It reiterates its constant support for the fraternal
Palestinian people under the leadership of its sole and
legitimate representative, the Palestine Liberation
Organization (PLO). It is in that spirit that Mauritania
welcomed the agreement concluded between the PLO and
Israel, because we believe it is an important step which will
lead, we hope, to a comprehensive solution to the Middle
East problem that would enable the Palestinian people to
regain all their legitimate rights, including the right to self-
determination, and guarantee the withdrawal of Israel from
all the occupied Arab territories, including the Holy City of
Al Quds. It should also make it possible for all resolutions
adopted by the Security Council relating to this problem to
be implemented, and it should create conditions conducive
to peaceful coexistence between all peoples of the region.
My country, which has the honour of presiding over the
present session of the League of Arab States, would like to
reaffirm here that Arabs have never been warmongers. To
the contrary, they have always been a nation oriented
towards peace, and working for peace. Now today, the
Arabs, and the Palestinians in particular, have demonstrated
that for peace they are capable of going beyond hatred, the
pain, the wounds of the past and the many, many sufferings
to which they were subjected during the Middle East
conflict. Could they have made such sacrifices for peace if
that were not the foundation, the very foundation of their
civilization, and one of their primordial values? Could they
have done so if peace were not a way of life and an end in
itself in their traditions? Does not "peace" in their language
mean life? Those whose salutation means "peace" and
whose prayer ends with peace; those who, when they are
transgressed against, react by calling for peace; a people
bearing such values surely deserves the support of the
Organization in bringing about a just and comprehensive
peace after which they aspire. It is the duty of the
international community as a whole to respond positively to
this just aspiration for the recovery of legitimate rights.
In this part of the world, the Middle East, the
consequences of the Gulf war are still there to see in every
country of the region. Mauritania, which has always
affirmed and continues to affirm its commitment to
international legality and which expressed total rejection of
any violation of the independence of the sister country,
Kuwait and the safety of its citizens, rejects any violation of
the unity and territorial integrity of Iraq. We appeal to the
international community to alleviate the suffering of the
children and women of Iraq.
Because of the moderation, the sagacity and the
objectivity which have always characterized the postures of
the United Arab Emirates, and also because of the legitimate
position of this country with respect to Abu Musa, Greater
Tunb and Lesser Tunb Islands which belong to it, Mauritania
supports the position of the United Arab Emirates. We hope
that Iran, the sister Muslim country and neighbour, will
respond favourably to the legitimate claims of the State of
the United Arab Emirates.
The Middle East is not the only Arab region which
suffers from tension. In the Arab Maghreb, despite
sustained efforts which have been made for almost five years
now, aimed at laying the foundations of a promising
regrouping which would promise prosperity for the peoples
of the region, as we have seen in the practical and important
results reached at the summit of Nouakchott held in
November 1992, two problems continue to be of concern to
our leaders and our people. The first problem is the
question of Western Sahara. In that respect, the United
Nations continues to make efforts to smooth out the
difficulties, which have heretofore made it impossible to
reach a solution. While expressing our hope that these
difficulties will soon be ironed out, we will continue our
efforts together with the United Nations and the parties
involved to reach a just and lasting solution. That solution
would, no doubt, be an important stage towards the building
of an Arab Maghreb, and a factor of stability and
development in the region.
The second problem is the blockade imposed on the
fraternal people of Libya, which is detrimental to the other
Maghreb peoples as well. In view of the willingness
expressed by the Libyan Arab Jamahiriya to cooperate with
the United Nations and the parties concerned, we should like
to express our hope that the resolution on the blockade will
soon be revised, and that this question will be dealt with
through dialogue and understanding.
As for the southern part of the African continent, we
should like to record our satisfaction at the new signs of the
disappearance of the last bastion of racial segregation, and
this is a good occasion to pay tribute to the wisdom and
farsightedness of President Nelson Mandela for the path he
has followed in dealing with this question. We express here
our hope that the measures adopted will be fully
implemented so that a democratic non-racial regime could be
set up so that it may guarantee the rights of all citizens of
this sister African country.
In Somalia, a brother people continues to suffer the ill
effects of internal divisions, war and famine. If operation
28 General Assembly - Forty-eighth session
"Restore hope", begun last December, resulted in a certain
amount of progress in humanitarian terms, unfortunately, its
political outcome has not been satisfactory to all concerned.
We hope that the international community will step up its
efforts to achieve the objective initially defined for that
operation. We also appeal to our Somali brethren to
overcome their factional differences and quarrels so that the
Somali nation may survive.
Turning to the question of Angola, we hope that our
Angolan people will listen to the voice of reason and
cooperate with the United Nations Representative with a
view to ending this fratricidal war, which serves the interests
of none of the parties.
With regard to Liberia, we note with satisfaction the
peace agreement that was signed on 25 July 1993, under the
auspices of the Economic Community of West African
States. We have every hope that the opposing sides will
implement that agreement and put an end to this destructive
war, which has been devastating the country for several
years.
In Rwanda, there are new prospects for peace and
stability as a result of the signing, in Arusha, on
4 August 1993, of a peace agreement between the parties to
the conflict. We can only applaud this positive step while
expressing the hope that it will mark the beginning of a new
era for the people of Rwanda.
It is encouraging that Mozambique has returned to a
state of normalcy following the signing, on 4 October 1992,
of an agreement that made possible the initiation of United
Nations operations there. At the political level, President
Joaquim Chissano and the leader of RENAMO met on 23
August 1993, thus confirming their determination to put an
end to the instability that their country has been experiencing
for several decades.
In Asia, the Cambodian people has achieved a major
victory with the holding of the recent elections. All
Cambodians, under the leadership of His Majesty King
Norodom Sihanouk, must now consolidate that achievement
so that harmony may prevail and national reconstruction
begin. There is no doubt that the United Nations and the
international community will stand by the Cambodians, as
they have done in the past.
The United Nations, which has an indispensable role to
perform in the maintenance of international peace and
security, deserves our full support and help. The
Organization’s universal character, which is today given
expression in the membership of 184 independent States,
requires, more than ever, a revision of its structures and its
methods of operation - in particular, through enlargement of
the Security Council.
In that context, we should like to pay tribute to the
Secretary-General for his report "An Agenda for Peace", the
study and implementation of certain aspects of which has
already begun. In this respect, I am very pleased to
underscore the fact that at its last meeting, which was held
in Cairo, the Council of the League of Arab States
recommended the strengthening of cooperation and
coordination between the United Nations and the League.
In two years’ time the United Nations will celebrate the
fiftieth anniversary of its founding. My country has the
honour of being involved in the bureau of the Preparatory
Committee for that event, which, we feel, will be a real and
important watershed in the life of the Organization, as well
as an opportunity for its Members to assess the progress that
the international community has made towards achieving the
noble objectives that were set for the Organization when it
was established in 1945. Let us ensure that that assessment
will be positive. Let us do so by redoubling our efforts to
establish justice and peace and to promote the cause of man
- the means and the end of all social- and economic-
development operations. For its part, the Islamic Republic
of Mauritania will continue to move forward in this
direction, in accordance with its unfailing determination to
achieve development - development for man and by man.
